Exhibit 10b (ix) CHANGE IN CONTROL EMPLOYMENT AGREEMENT (Senior Executive) AGREEMENT by and between W.W. Grainger, Inc., an Illinois corporation (the “Company”), and INSERT NAME (“Executive”), dated as(the “Agreement Date”). Recitals A.The Board of Directors of the Company (the “Board”) has determined that it is in the best interests of the Company and its shareholders to assure that the Company will have the continued dedication of Executive, notwithstanding the possibility, threat, or occurrence of a Change in Control (as defined below) of the Company. B.The Board believes it is imperative to diminish the inevitable distraction of Executive by virtue of the personal uncertainties and risks created by a pending or threatened Change in Control, to encourage Executive's full attention and dedication to the Company, and to provide Executive with compensation and benefits arrangements upon a Change in Control which (i)will satisfy Executive's compensation and benefits expectations and (ii)are competitive with those of other major corporations. Agreement In consideration of the mutual agreements contained herein, and of certain other commitments separately made by the Executive to the Company concerning the Company's competitors, the protection of the Company's confidential information, and the non-solicitation of the Company's customers and employees, the Company and Executive hereby agree as follows: 1.Certain Definitions.The terms set forth below in alphabetical order have the following meanings (such meanings to be applicable to both the singular and plural forms): “Accrued Annual Bonus” means the amount of any annual bonus accrued but not yet paid with respect to each fiscal year of the Company ended prior to the Date of
